                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO

 TEAL PEAK CAPITAL, LLC

 PLAINTIFF                                            CIVIL NO. 20-1747 (PAD)

 and

 GERALD KLEIS-PASARELL                                BREACH OF CONTRACT; SPECIFIC
                                                      PERFORMANCE   OF   CONTRACT;
 PROPOSED CO-PLAINTIFF-INTERVENOR                     REIMBURSEMENT OF FUNDS, COSTS
                                                      AND EXPENSES
 VS.

 ALAN BRAM GOLDMAN

 DEFENDANTS


                MOTION FOR LEAVE AND EXTENSION TO FILE
         REPLY TO DOCKET 69 OPPOSITION TO MOTION TO INTERVENE

TO THE HONORABLE COURT:

       COMES NOW, Gerald Kleis Pasarell (“Intervenor” and/or “Kleis”), through the

undersigned attorney and very respectfully states, alleges and prays as follows:

       1.      On June 25th, 2021, the Alan Bram Goldman (“Defendant” and/or “Goldman”).

filed his Opposition to Motion to Intervene (“Docket 69 Opposition”).

       2.      Intervenor requests leave from this Court to file a Reply to Defendant’s Docket 69

Opposition. Additionally, Intervenor requests an extension of time of fourteen (14) days to file his

Reply, that is, on or before July 16th, 2021.

       3.      The undersigned counsel requests said extension because the undersigned has been

1) preparing and participating in the discovery and case management in the cases of Caballer v.

Nidea Corp., Civ. No. B3CI201400380, Vega v. Pep Boys, Civ. Núm. SJ2020cv05968, Camacho
v. Claverol Siaca v. Rivera Siaca, DPR Civ. No. 17-1935, Cruz v. Mr. Sun Concrete, DPR Civ.

No. 21-1064, Álvarez v. Amgen, AAA Case. No. 01-20-0019-3551, y Heredia v. Ballester

Hermanos, Inc., DPR Civ. No. 21-1126, and 2) working on appeals and certioraris in the cases of

Rodriguez y otros v. Del Valle y otros, TPI Civ. Núm. KAC2015-0564, TA Caso Núm.

KLAN202100234 y KLCE202100661, Burgos v. SNC Technical Services, LLC y otros, TPI Civ.

Núm. CPE2018-0080, TA Caso Núm. KLCE202100115 y TS Caso Núm. CC-2021-0265, y Saez

v. Sitnasuak Native Corporation y otros, TPI Civ. Núm. DPE2017-0530, TA Caso Núm.

KLCE202100421.

       4.      This request is being made in good faith and is not intended to cause undue delay.

       WHEREFORE, it is respectfully requested from this Honorable Court to 1) GRANT this

Motion for Leave and Extension of Time to File Reply to the Defendant’s Docket 69 Opposition

on or before July 16th, 2021., and 2) ISSUE any other order it deems just.

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this same date, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system, which will send notification of such filing to

all counsel of record.

       RESPECTFULLY SUBMITTED: In San Juan, Puerto Rico on this 2nd day of July, 2021.

                                     S/VICTOR M. RIVERA-RIOS
                                     VICTOR M. RIVERA-RIOS
                                     USDC BAR NUMBER 301202
                                     1420 FERNANDEZ JUNCOS AVE
                                     SAN JUAN, PR 00909
                                     Telephone: (787) 727-5710
                                     Facsimile: (787) 268-1835
                                     E-Mail: victorriverarios@rcrtrblaw.com




                                                 2
